        Case 1:13-cv-00035-DCN Document 159 Filed 03/26/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  CYNTHIA FULLER,
                                                Case No. 1:13-cv-00035-DCN
         Plaintiff,
                                                JUDGMENT
          v.

  STATE OF IDAHO, DEPARTMENT
  OF CORRECTIONS, BRENT REINKE,
  in his official capacity, and HENRY
  ATENCIO, in his official and individual
  capacity,

         Defendants.


       Pursuant to Federal Rules of Civil Procedure 58 and based upon the jury’s verdict

in this case (Dkt. 158),

IT IS HEREBY ORDERED:

   1. That judgment be entered in favor of Plaintiff Cynthia Fuller and against

       Defendant State of Idaho, Department of Corrections.

   2. That Plaintiff Cynthia Fuller is awarded damages against Defendant State of

       Idaho, Department of Corrections, in the amount of $1,800,000.00 (one million,

       eight hundred thousand dollars).


                                                DATED: March 26, 2019


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge


JUDGMENT - 1
